        Case 2:11-cr-00403-APG-PAL Document 248 Filed 04/20/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     PAUL D. RIDDLE
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 6
     Attorney for Jorge Joao Perez
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:11-cr-00403-APG-PAL
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             REVOCATION HEARING
            v.
                                                                   (Second Request)
13
     JORGE JOAO PEREZ,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Daniel E. Clarkson, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Paul D. Riddle, Assistant Federal Public Defender, counsel for Jorge Joao Perez, that the
20
     Revocation Hearing currently scheduled on April 29, 2020, be vacated and continued to a date
21
     and time convenient to the Court, but no sooner than ninety (90) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      The parties are exploring the possibility of a global resolution to Mr. Perez’s
24
     supervised release violation as well as the underlying new law violation.
25
26
        Case 2:11-cr-00403-APG-PAL Document 248 Filed 04/20/20 Page 2 of 3




 1          2.      In light of the COVID-19 pandemic, the Centers for Disease Control and
 2   Prevention’s recommendations, 1 and the District Court’s Temporary General Orders, 2 the
 3   parties seek to continue the revocation hearing to such a time in the future where the parties and
 4   Mr. Perez will be able to appear in person for the revocation hearing.
 5          3.      The defendant is in custody and agrees with the need for the continuance.
 6          4.      The parties agree to the continuance.
 7          5.      U.S. Probation has been consulted and agree with the continuance.
 8          This is the second request for a continuance of the revocation hearing.
 9          DATED this 17th day of April, 2020.
10
11    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
12
13       /s/ Paul D. Riddle                               /s/ Daniel E. Clarkson
      By_____________________________                  By_____________________________
14    PAUL D. RIDDLE                                   DANIEL E. CLARKSON
      Assistant Federal Public Defender                Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
            1
25            https://www.cdc.gov/coronavirus/2019-ncov/community/guidance-business-
     response.html
26          2
               See Temporary General Orders 2020-03 and 2020-05.
                                                   2
        Case 2:11-cr-00403-APG-PAL Document 248 Filed 04/20/20 Page 3 of 3




 1
                                UNITED STATES DISTRICT COURT
 2
                                     DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                          Case No. 2:11-cr-00403-APG-PAL
 5                 Plaintiff,                           ORDER
 6          v.
 7   JORGE JOAO PEREZ,
 8                 Defendant.
 9
10
            IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for
11
     Monday, April 29, 2020 at 9:30 a.m., be vacated and continued to August 4, 2020 at the
12
     hour of 10:30 a.m. in courtroom 6C.
13
            DATED this 20th day of April, 2020.
14
15
16                                                UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
